Case 3:20-cr-00002-KRG Document 2 Filed 01/07/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

V.

Criminal No. 20-2 J

mt me eee ee” ee”

ANDREW R. COLVIN
INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Maureen Sheehan-Balchon,
Assistant United States Attorney for said district, and submits the following Indictment
Memorandum to the Court:

I. THE INDICTMENT
A Federal Grand Jury returned a two-count Indictment against the above-named

defendant for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION
1 Possession with intent 21 U.S.C. §§
to distribute a quantity 841(a)(1) and
of marijuana, a 841(b})(1)(D)
Schedule I controlled

substance on or
about October 7, 2019.

2 Possession with intent 21 'Uz.S.C. §§ 841(a)(1),
to distribute one (1) gram 841(b)(1)(B)(v),
or more of lysergic acid 841(b)(1)(C), 841(b)(1)(D),
diethylamide (LSD), a and 841(b)(1)(E)

Schedule I controlled substance,

and quantities of: marijuana , a Schedule I
controlled substance; cocaine, a

Schedule II controlled substance;
methylenedioxymethamphetamine (MDMA),
a Schedule I controlled substance;

ketamine, a Schedule III controlled
substance; and tetrahydrocannabinol (THC),
Case 3:20-cr-00002-KRG Document 2 Filed 01/07/20 Page 2 of 5

a Schedule I controlled substance on or
about October 9, 2019.

IL ELEMENTS OF THE OFFENSES
A. As to Count One:

In order for the crime of possession with intent to distribute a quantity of a mixture
and substance containing a detectable amount of marijuana, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D), to be established,
the government must prove all of the following essential elements, beyond a reasonable doubt:

1. That on or about the date set forth in the Indictment, the defendant possessed
with intent to distribute the controlled substance charged in the Indictment.

United States v. Lartey. 716 F.2d 955, 967 (2d Cir.
1983); United States v. Wright, 593 F.2d 105, 107-
108 (9th Cir. 1979); United States v. Tighe, 551 F.2d
18, 21 Gd Cir.) 434 US. 823 (1977).

2. That the defendant did so knowingly and intentionally.
United States v. Ashley, 26 F.3d 1008 (10th Cir. 1994);
United States v. Kairouz, 751 F.2d 467, 469 (1st Cir. 1985);

United States v. Jewell, 532 F.2d 697, 699-700 (9th Cir.
1976).

3, That marijuana is a Schedule I controlled substance, pursuant to Title 21,

United States Code, Section 812(c), Schedule I(c){10).
B. As to Count Two:

In order for the crime of possession with intent to distribute one (1) gram or more
of lysergic acid diethylamide (LSD), a Schedule I controlled substance, and quantities of:
marijuana, a Schedule I controlled substance; cocaine, a Schedule II controlled substance;
methylenedioxymethamphetamine (MDMA), a Schedule I controlled substance; ketamine, a

Schedule If controlled substance; and tetrahydrocannabinol (THC), a Schedule I controlled

2
Case 3:20-cr-00002-KRG Document 2 Filed 01/07/20 Page 3 of 5

substance, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(v),
841(b)(1)(C), 841(b)(1)(D), and 841(b)(1)(E), to be established, the government must prove all of
the following essential elements, beyond a reasonable doubt:
1. That on or about the date set forth in the Indictment, the defendant possessed
with intent to distribute the controlled substance(s) charged in the Indictment.
United States v. Lartey, 716 F.2d 955, 967 (2d Cir.
’ 1983); United States v. Wright, 593 F.2d 105, 107-
108 (9th Cir. 1979); United States v. Tighe, 551 F.2d
18, 21 (3d Cir.) 434 U.S. 823 (1977).
2. That the defendant did so knowingly and intentionally.
United States v. Ashley, 26 F.3d 1008 (10th Cir. 1994),
United States v. Kairouz, 751 F.2d 467, 469 (Ist Cir. 1985);
United States v. Jewell, 532 F.2d 697, 699-700 (9th Cir.
1976).

3. That lysergic acid diethylamide (LSD) is a Schedule I controlled substance,
pursuant to Title 21, United States Code, Section 812(c), Schedule I(c)(9), and that the amount

was one gram or more.

4, That marijuana is a Schedule I controlled substance, pursuant to Title 21,
United States Code, Section 812(c), Schedule I(c)(10).

5. That cocaine is a Schedule II controlled substance, pursuant to Title 21,
United States Code, Section 812(c), Schedule II(a)(4).

6. That methylenedioxymethamphetamine (MDMA) is a Schedule [
controlled substance, pursuant to Title 21, United States Code, Section 812(c), Schedule I(c)(1).

7. That ketamine is a Schedule III controlled substance.
Case 3:20-cr-00002-KRG Document 2 Filed 01/07/20 Page 4 of 5

8. That tetrahydrocannabinol (THC) is a Schedule I controlled substance,

pursuant to Title 21, United States Code, Section 812(c), Schedule I(c)(17).
lI. PENALTIES
A. As to Count One: Possession with intent to distribute a quantity of marijuana (21

U.S.C. §§ 841(a)(1) and 841(b)(1)(D)):

1. A term of imprisonment of not more than five (5) years.

2. A fine not to exceed $250,000.

3. A term of supervised release of at least two (2) years.

For a second or subsequent felony drug conviction that is final, whether federal,
state, or foreign:

1. A term of imprisonment of not more than ten (10) years.

2. A fine not to exceed $500,000.

3. A term of supervised release of at least four (4) years.

B. As to Count Two: Possession with intent to distribute one (1) gram or more of
lysergic acid diethylamide (LSD), and quantities of: marijuana, cocaine,
methylenedioxymethamphetamine, ketamine, and tetrahyrdocannabinol (21 U.S.C. §§ 841(a)(1),
841(b)(1)(BYv), 841(b)(1)(C), 841(b)C1)(D), and 841(b)(1)(E)):

1. A term of imprisonment of not less than five (5) years to a maximum of
forty (40) years.
2. A fine not to exceed $5,000,000.

3. A term of supervised release of at least four (4) years.
Case 3:20-cr-00002-KRG Document 2 Filed 01/07/20 Page 5 of5

_ For a second or subsequent felony drug conviction that is final, whether federal,
state, or foreign:
1. A term of imprisonment of not less than ten (10) years to life.
2. A fine not to exceed $8,000,000.
3. A term of supervised release of at least eight (8) years.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100 must be imposed for cach count in the
Indictment for which the defendant is convicted, pursuant to 18 U.S.C. § 3013, as the offenses
occurred after April 24, 1996.
Vv. RESTITUTION
Not applicable in this case.
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

Hfawrew- sh the. Based
MAUREEN SHEEHAN-BALCHON

Assistant U.S. Attorney
PA ID No. 78059
